

EXHIBIT 10.54


Execution Copy


SEVERANCE AGREEMENT AND RELEASE




THIS Severance Agreement and Release (“Agreement”) is made between Gary B.
Halverson (the “Executive”) and Cliffs Natural Resources Inc., an Ohio
corporation (the “Company”), as of the date set forth below. The Executive and
Company may be referred to as the “Parties”.
WHEREAS, the Company and the Executive are parties to a Change in Control
Severance Agreement, which was executed on October 23, 2013 and which became
effective on November 18, 2013 (the “CIC Agreement”);
WHEREAS, on August 6, 2014, the Company incurred a “Change in Control” as
defined in the CIC Agreement;
WHEREAS, on August 7, 2014, the Board of Directors of the Company terminated the
employment of the Executive without “Cause” (as defined in the CIC Agreement) in
connection with the Change in Control;
WHEREAS, as a result of such termination of employment, the Executive has become
entitled to certain benefits and payments under the CIC Agreement;
WHEREAS, under the CIC Agreement, the Executive is required to sign a release in
order to receive the Severance Compensation (as defined under the CIC Agreement
and outlined below) and to receive other benefits or payments as provided under
the CIC Agreement; and
WHEREAS, the Parties wish to clarify, interpret, and specify the rights of and
payments to the Executive in this Agreement, to embody the release required of
the Executive in order to trigger the payments and benefits to be provided under
the CIC Agreement to the Executive, and to confirm the continued effectiveness
of certain prior agreements between the Parties.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
This Agreement is effective on the date hereof and will continue in effect as
provided herein. Capitalized terms that are not defined herein shall have the
meanings ascribed to them in the CIC Agreement.
1.
SEVERANCE PAYMENT.

Pursuant to the payment terms and structure within Annex A-1 of the CIC
Agreement, the Company shall make the following payments to or for the benefit
of the Executive:
(a)    An aggregate cash payment in the amount of $7,840,949, less appropriate
withholdings. The Company shall pay such amount, net of withholdings, to
KeyBank, N.A., as trustee (the “Trustee”), under the Trust Agreement No. 1,
amended and restated effective June 1, 1997 and as subsequently amended to date
(the “Trust”), by and between the Company and the Trustee. Such payment shall be
made to the Trustee in immediately available funds on the first business day
after the date hereof, together with notice to the Trustee that such funds are
to be held for the benefit of the Executive as a beneficiary under the Trust and
paid to the Executive pursuant to the CIC Agreement and this Agreement, in a
single lump sum, on the first business day after the end of the



--------------------------------------------------------------------------------



seven-day period referred to in Section 3(f) hereof. This cash payment, before
withholdings, is comprised of the sum of:
•
3 years of 2014 Base Pay ($950,000 times 3 = $2,850,000);

•
3 years of Incentive Pay at Target for 2014 ($1,330,000 times 3 = $3,990,000);

•
Pro-rated portion of 2014 Incentive Pay at Target for 2014: 219/365 times
$1,330,000 = $798,000);

•
Accrued but unused 2014 vacation ($30,449);

•
Outplacement service (15 % of base pay = $142,500); and

•
Financial planning perquisites ($30,000).

(b)    An equity payout of $3,596,590.50, less applicable withholdings,
reflective of vested grants and/or awards under the 2012 Incentive Equity Plan,
as amended, to be paid within the first three days of the seventh month after
the Executive’s Separation from Service.
(c)    A lump sum payment of $579,478.80, less applicable withholdings,
representing the sum of the present values of the Executive’s full accrued
benefit under the Cliffs Defined Benefit Pension Plan, the Accrued SRP Payment,
and the Non-accrued SRP Payment. Such payment, net of withholdings, shall be
made to the Trustee in immediately available funds on the first business day
after the date hereof, together with notice to the Trustee that such funds are
to be held for the benefit of the Executive as a beneficiary under the Trust and
paid to the Executive pursuant to the SRP, in a single lump sum, within the
first three days of the seventh month after the Executive’s Separation from
Service.
2.
OTHER BENEFITS OR PAYMENTS.

Health & Welfare Benefits. Pursuant to the provisions of paragraphs (1) through
(3) of Annex A to the CIC Agreement, for the duration of the Continuation
Period, the Company shall continue to cover the Executive under all of the
health and welfare plans in which the Executive was participating on August 7,
2014, all at Company expense. For the sake of clarity, these plans shall include
(but are not necessarily limited to) coverages for medical, prescription drug,
dental, vision, disability, life insurance, accident insurance, accidental death
and dismemberment, and long term care. If and to the extent that any benefit
provided herein later cannot be paid or provided under a policy, plan, program
or arrangement of the Company, then the Company itself will pay or provide for
the payment to the Executive, his dependents and beneficiaries, of such Employee
Benefits.
3.
RELEASE (the “Release”).

In consideration of the payments to be made and the benefits to be received by
the Executive pursuant to this Agreement, and the CIC Agreement, which the
Executive acknowledges are in addition to payments and benefits which the
Executive would be entitled to receive absent this Agreement and the CIC
Agreement (other than severance pay and benefits under any other severance plan,
policy, program or arrangement sponsored by Cliffs Natural Resources Inc.), the
Executive, for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, remises and forever discharges Cliffs Natural
Resources Inc., its predecessors, parents, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, executives,
heirs, successors, assigns, representatives, agents and counsel (the “Released
Parties”) from any and all arbitrations, claims, including claims for attorney’s
fees (other than as

2



--------------------------------------------------------------------------------



provided in the CIC Agreement), demands, damages, suits, proceedings, actions
and/or causes of action of any kind and every description, whether known or
unknown, which the Executive now has or may have had for, upon, or by reason of
any cause whatsoever (“claims”), against the Released Parties, including but not
limited to:
(a)    any and all claims arising out of or relating to the Executive’s
employment by or service with the Company and his termination from the Company
other than any claims arising under this Agreement, the CIC Agreement, or under
any executive benefit programs or executive compensation programs not
specifically addressed in this Agreement or the CIC Agreement;
(b)    any and all claims of discrimination, including but not limited to claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof; and
(c)    any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied.
The Executive hereby gives up any and all rights or claims to be a class
representative or otherwise participate in any class action on behalf of any
employee benefit plan of the Company or any Subsidiary.
The Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
The Executive further agrees and acknowledges that:
The release provided for herein releases claims to and including the date of
this Release;
(d)    He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;
(e)    He has been given a period of 21 days, commencing on the day after his
Separation from Service, to review and consider the terms of this Release, prior
to its execution and that he may use as much of the 21 day period as he desires;
and
(f)    He may, within seven days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Executive Vice President, Human Resources at the Company. For such revocation to
be effective, written notice must be actually received by the Executive Vice
President, Human Resources at the Company no later than the close of business on
the seventh day after the Executive executes this Release. If Executive does
exercise his right to revoke this Release, all of the terms and conditions of
the Release shall be of no force and effect and the Company shall not have any
obligation to make payments or provide benefits to the Executive otherwise
required as a result of the Agreement.

3



--------------------------------------------------------------------------------



The Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.
The Executive waives and releases any claim that he has or may have to
reemployment after August 7, 2014.
4.
OTHER PROVISIONS.

(a)    Effect of Executive’s Death. Should the Executive die before receipt of
all payments under this Agreement, the unpaid amounts shall be payable to the
Executive’s estate or otherwise inure to the benefit of his heirs. If the
Executive dies before the end of the Continuation Period, the Employee Benefits
shall continue to be made available or paid to the Executive’s surviving spouse
and dependents for the duration of the Continuation Period.
(b)    Non-Disparagement. The Executive shall not make any negative statements
orally or in writing about the Executive’s employment with the Company, about
the Company or its affiliates or any of its executives or products, to anyone
other than to the EEOC or any similar state agency, Executive’s immediate
family, and the Executive’s legal representatives or financial advisors. Nothing
herein shall prevent the Executive from testifying truthfully in a legal
proceeding or governmental administrative proceeding. The Executive may indicate
on employment applications and during interviews that the Executive was employed
by the Company, the Executive’s duties, length of employment, and compensation.
The Company shall not make any negative statements orally or in writing about
the Executive’s employment with the Company to anyone other than to the EEOC or
any similar state agency and the Company’s legal representatives and the Company
has instructed its senior executives not to make such statements. Nothing herein
shall prevent the Company from testifying truthfully in a legal proceeding or
governmental administrative proceeding.
(c)    Severability. In the event that one or more provisions of this Agreement
is found to be unenforceable for any reason whatsoever, the unenforceable
provision or provisions shall be considered to be severable, and the remainder
of this Agreement shall continue in full force and effect.
(d)    Binding Effect. This Agreement shall be binding upon and operate to the
benefit of the Executive and Released Parties, and their successors and assigns.
(e)    Waiver. No waiver of any of the terms of this Agreement shall constitute
a waiver of any other terms, whether or not similar, nor shall any waiver be a
continuing waiver. No waiver shall be binding unless executed in writing by the
Party making the waiver. The Company or the Executive may waive any provision of
this Agreement intended for such Party’s benefit, but such waiver shall in no
way excuse the other Party from the performance of any of such Party’s other
obligations under this Agreement.
(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to the principles
of conflicts of law, except to the extent those laws are preempted by federal
law.
(g)    Subsequent Modifications. The terms of this Agreement may be altered or
amended, in whole or in part, only upon the signed written agreement of the
Parties.
(h)    Effect on Other Agreements; Indemnification. Notwithstanding the Release
by the Executive contained in this Agreement, or anything else to the contrary,
the rights and duties of the Parties under the CIC Agreement shall continue and
be of full force and effect in accordance with its terms. The Company agrees to
indemnify the Executive for actions occurring prior to the Termination Date and
in connection with the execution, delivery and performance of this Agreement

4



--------------------------------------------------------------------------------



to the same extent as if he were a party to an indemnification agreement with
the Company in the form of the indemnification agreement to which the Company is
a party with members of its board of directors. Following the Termination Date,
Employee shall continue to be covered by any provision for indemnification by
the Company in effect on the date of the execution of this Agreement for so long
and to the same extent that the Company provides the same or more favorable
indemnification to the members of the Company’s board of directors or its active
senior executives, whichever is more favorable. In addition, the Company shall
continue to maintain D&O coverage that covers the Executive to the same extent
that it covers the members of the Company’s board of directors or its active
senior executives, whichever is more favorable. Finally, in the event of a
transaction resulting in a Change in Control of the Company subsequent to the
date hereof in which the Company is not the surviving entity, the Company shall
use its reasonable best efforts to require as part of such transaction that the
surviving company provide indemnification and D&O coverage that covers the
Executive to the extent described in this paragraph, provided that the Company
shall, in any event, use its reasonable best efforts to require that the
surviving company provide the Executive with the same indemnification rights and
D&O coverage as are provided to the senior executives who remain with the
Company following the Change in Control and to the then current and former
members of its board of directors, whichever is more favorable.
5.
[signature page follows]




5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive and the Company have executed and delivered
this Agreement and Release on the date set forth below.




 
 
EXECUTIVE:
 
 
 
Dated: August 22, 2014
 
/s/ Gary B. Halverson
 
 
 
 
 
COMPANY:
 
 
 
 
 
CLIFFS NATURAL RESOURCES INC.
 
 
 
Dated: August 22, 2014
 
By:
/s/ James D. Graham
 
 
Its:
Vice President, Chief Legal Officer & Secretary




6

